DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-18 and 20-22, reasons for allowance are as discussed in the previous Office action mailed December 8, 2020.
Regarding claim 19, closest prior art, Li et al. U.S. Patent Application Publication No. 2017/0052538 discloses an apparatus comprising limitations of the claimed invention, but specifically fails to explicitly disclose or suggest a step for estimating distances between the mobile device and the vehicle based on the RSSIs and the movement-related indications, thereby obtaining distance estimates;
step for determining whether one or more distance conditions are met by the distance estimates; sending -from the mobile device to the VC'S notifications in response to the distance conditions being met; and performing one or more automatic actions by the VCS in response to the notifications, the one or more automatic actions being selected from the group consisting of locking one or more access points of the vehicle, unlocking one or more access points of the vehicle, activating an alarm system of the vehicle, deactivating the alarm system of the vehicle, opening one or more access points of the vehicle, closing one or more of the access points of the vehicle, operating one or more lights of the vehicle, operating a horn of the vehicle, starting an engine of the vehicle, turning off the engine of the vehicle, and operating a climate control system of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        March 13, 2021